Citation Nr: 1440597	
Decision Date: 09/11/14    Archive Date: 09/18/14

DOCKET NO.  11-16 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for obstructive sleep apnea as secondary to service-connected PTSD.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from January 1970 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2011.  This matter was originally on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The issues of entitlement to service connection for obstructive sleep apnea as secondary to service-connected PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all reasonable doubt in his favor, during the entire appeal period, the Veteran's PTSD symptoms have been productive of occupational and social impairment with deficiencies in most areas but not productive of total occupational and social impairment.


CONCLUSION OF LAW

During the entire appeal period, the criteria for 70 percent evaluation for service-connected PTSD, but no higher, have been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2013); 38 C.F.R. § 4.1, 4.7, 4.130, Diagnostic Code 9411 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

Pursuant to the Board's October 2011 Remand, the Appeals Management Center (AMC) requested that the Veteran provide authorization to obtain Dr. Hoeper's treatment records, scheduled a VA examination to ascertain the severity of the Veteran's PTSD, readjudicated the Veteran's claim, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2011 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for PTSD.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's PTSD has been rated as 50 percent disabling  under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Codes 9411.  Pursuant to the rating formula, a 50-percent rating requires occupational and social impairment, but with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for even greater occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as:  grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, any analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In the Mauerhan case, the Court rejected the argument "that the DSM-IV criteria should be the exclusive basis in the schedule governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 443.  Rather, distinctive PTSD symptoms in the DSM-IV are used to diagnosis PTSD rather than evaluate the degree of disability resulting from the condition.  Although certain symptoms must be present in order to establish the diagnosis of PTSD, as with other conditions, it is not the symptoms but their effects that determines the level of impairment.  Id.  

Private medical records from July 2009 indicate that 75 percent of the time, the Veteran had sadness out of the blue and was depressed and agitated; 50 percent of the time he had anger out of the blue and felt hopeless; 25 percent of the time he had fear out of the blue, he felt helpless, and he was suicidal.   The Veteran also had nightmares, flashbacks, and panic attacks at least once a week.  The Veteran was easily startled, hypervigilant, and had impaired memory.  He also reported that he rarely socialized with friends and family.  A GAF of 45 was assigned.

The GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness."  See the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV); see also Carpenter v. Brown, 8 Vet. App. 240 (1995).  According to DSM-IV, a GAF score of 41 to 50 indicates the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

An October 2009 VA primary care note indicates that the Veteran reported that he felt hopeless about the future that that he thought about taking his life from time to time.  The provider noted that given the Veteran's presentation at that time, and that considering mental health diagnoses, sleep disturbances, his withdrawal from family, friends, and society, he was judged to be at increased risk for suicide although not acutely dangerous to himself.  

The Veteran underwent VA examination in January 2010 at which time the examiner noted nightmares once per week, impaired sleep, startle response and hypervigilance, intrusive memories, avoidance and isolation, irritability, and being anxious in a crowd; but no panic attacks.  The Veteran reported that during the day he was anxious and tense, that he kept to himself a lot, that he did not want to get out much, and that he got anxious when in a big crowd.  The Veteran reported the he did security at night for ten years, that he lives with his wife and watches television, helps out around the house, does a lot of yard work, fishes, and goes to church.  The Veteran stated that occasionally, they would go out to eat, visit with family, and go out with friends.  After mental status examination, the examiner assigned a GAF of 60.  The examiner stated that there was some mild anxiety out in public, mild depression, mild psychomotor retardation, and mild irritability but no panic.  

According to DSM-IV, a GAF score of 51 to 60 indicates the examinee has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or co-workers). 

In an August 2010 letter, Dr. Hoeper, the Veteran's treating psychiatrist noted that he had been treating the Veteran psychiatrically since May 29, 2009, that the Veteran was diagnosed as having chronic PTSD and chronic major depression.  A GAF of 40 was assigned.  Dr. Hoeper noted that the Veteran had nightmares at least two to three times per week, waking in a panic and sweats lasting two to three minutes, flashbacks three to four times per week, panic attacks at least three times per week lasting at least three to five minutes, intrusive thoughts, startle response, hypervigilance, and recent and working memory impairment.  Dr. Hoeper noted that the Veteran socialized occasionally with family only and that anger, sadness, and fear came upon him without his understanding why 50 percent of the time which indicates his prefrontal cortex was dysfunctional.  Dr. Hoeper also noted hallucinations and illusions and that the Veteran felt depressed 75 percent of the time with no energy and little interest and that he felt helpless and suicidal on rare occasions.  Dr. Hoeper stated that because of PTSD, the Veteran was moderately compromised in his ability to sustain social and work relationships.  Medications prescribed includes Trazodone to block nightmares and give a restful night's sleep, Konopin to block flashbacks and panic attacks, Wellbutrin to relieve depressive symptoms, and Geodon to reduce auditory and visual hallucinations.

According to DSM-IV, a GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  With respect to Dr. Hoeper's assignment of a GAF of 40 as noted in his August 2010 letter, this appears to be inconsistent his assessment that the Veteran was moderately compromised in his ability to sustain social and work relationships.

The Veteran underwent VA examination in October 2011 at which time the examiner determined that based on the current assessment, a GAF of 60 was appropriate.  The examiner noted that the Veteran had had a stable, supported marriage for 25 years and a strong positive relationship with his stepson.  The examiner noted that although the Veteran was not in consistent paid employment he was working as a security guard and on cars occasionally.  The examiner noted that the Veteran did appear to feel socially isolated from others and had limited friends, but that these problems appeared to be causing moderate problems in social function.  The examiner noted that the Veteran's judgment did not appear to be impaired and that his mood symptoms appeared to be in the moderate range of severity.  The examiner stated that neuropsychological testing was not done but that he was administered a cognitive screening instrument, the Montreal Cognitive Assessment which did not appear to find 100 percent impairment in working memory as suggested by Dr. Hoeper.  The Veteran reported symptoms of depressed mood, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in adapting to stressful circumstances.  The examiner noted that the Veteran's PTSD symptoms may cause some mild to moderate impairment in social and occupational functioning, including feeling isolated from others and diminished interest in pleasurable activities and some arousal symptoms including irritability, some difficulty with concentrating, and hypervigilance.

In a July 31, 2012 letter, Dr. Hoeper noted that the Veteran had nightmares most every night, flashbacks often, and panic attacks at least three to four times per week.  Dr. Hoeper noted that the Veteran "socializes not at all."  Dr. Hoeper noted that the Veteran felt helpless and suicidal at times.  He stated that because of PTSD, the Veteran was severely compromised in his ability sustain work relationships.

An August 2012 VA medical record noted that the Veteran reported that he felt hopeless about the future and had thoughts of taking his life several times a week with no plan.  The Veteran also reported that he had a suicide attempt three years prior when he "took a bunch of pills.  An addendum indicates that the Veteran's depression screen was positive, and that he had passive suicidal ideation about twice weekly.  

VA treatment records indicate a GAF of 40 in January 2013 and GAF scores of 35 in March 2013, July 2013, October 2013, and January 2014. 

The Board notes that there is a difference of opinion among the medical professionals.  In deciding the appropriate evaluation for the Veteran's PTSD, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

As noted above, the maximum rating of 100 percent requires total occupational and social impairment.  In this case, the Veteran has never exhibited symptoms such as grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

In addition, GAF scores of 40 and 35 in the record appear to be inconsistent with the Veteran's PTSD symptoms.  As noted above, according to DSM-IV, a GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

Although in his August 2010 letter, Dr. Hoeper assigned a GAF score of 40, his assessment was that the Veteran was moderately compromised in his ability to sustain social and work relationships.  This is consistent with the Veteran's reports at the January 2010 VA examination that he did security at night for ten years, that he lived with his wife, helped out around the house, went to church, and occasionally went out with friends and visited family.  
  
As noted above, in Dr. Hoeper's July 2012 letter, he notes increases in the Veteran's nightmares, flashbacks, and panic attacks.  In addition, Dr. Hoeper noted that the Veteran "socializes not at all;" and that because of PTSD, he was severely compromised in his ability sustain work relationships.  This assessment, however, is inconsistent with the Veteran's own report at the October 2011 VA examination at which time he reported a 25-year stable and supportive marriage, a strong and positive relationship with his stepson, and that he occasionally worked as a security guard and on cars.  As noted above, the October 2011 VA examiner noted that the Veteran's PTSD may cause some mild to moderate impairment in social and occupational functioning, including feeling isolated from others and diminished interest in pleasurable activities and some arousal symptoms including irritability, some difficulty with concentrating, and hypervigilance.  

In addition, at Dr. Hoeper's most recent assessments in January 2013, March 2013, April 2013, July 2013, October 2013, and January 2014, consistently note that the Veteran was cooperative and oriented to person, place, and time; his thought process was linear and goal directed; and he was noted to be aware of problem/role and understood facts.  

Thus, although Dr. Hoeper has assigned GAFs between 35 and 40 and VA examiners have assigned GAFs of 60, the Board finds that he does not reflect symptoms to the point of concluding he has what amounts to total occupational and social impairment.  Although the Board acknowledges that the Veteran's PTSD symptoms are significant, it cannot determine that PTSD symptoms cause total occupational and social impairment.  Therefore, the Board finds that although the Veteran meets the criteria for a 70-percent evaluation, a 100-percent evaluation is not warranted at any time during the appeal period.  

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  In the present case, the Board finds no evidence that the Veteran's service-connected PTSD prior to October 24, 2010, presents such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to PTSD in the Rating Schedule focus on the affect the symptoms have on the Veteran's occupational and social functioning.  As discussed above, such symptomatology and functioning have been taken into account when assigning the 70 percent evaluation.  Thus, it appears that the schedular criteria adequately compensate for any loss in earning capacity, and referral for extraschedular consideration is not warranted.  Id. 


ORDER

Entitlement to an initial evaluation of 70 percent, but no higher, for PTSD is granted subject to the law and regulations governing the payment of monetary benefits.


REMAND

The record indicates that the Veteran is no longer working, due in part to his PTSD.  A TDIU may be assigned where the schedular rating is less than total and the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a) (2013).  In this case, the TDIU claim has not been developed for Board review and is remanded in accordance with the Court's holding in Rice v. Shinseki, 22 Vet. App. 447 (2009).

With respect to the issue of entitlement to service connection for obstructive sleep apnea, a January 2014 rating decision denied the issue; and that same month, the RO received the Veteran's Notice of Disagreement with respect to that decision.  Although an additional rating decision was issued in April 2014, no Statement of the Case was issued.  As such, the RO must issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to this issue.  Therefore, the appropriate Board action is to remand the issue to the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a Statement of the Case as to the issue of entitlement to service connection for obstructive sleep apnea as secondary to service-connected PTSD.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

2.  A claim for a TDIU should be developed and reviewed on the basis of any additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


